            Case 1-19-46322-ess        Doc 10-1       Filed 11/12/19      Entered 11/12/19 11:08:04



Eric C. Zabicki

From:                           Eric C. Zabicki
Sent:                           Tuesday, November 12, 2019 10:44 AM
To:                             Eric C. Zabicki
Subject:                        RE: In re Korean Radio Broadcasting, Inc., 1-19-46322-ess




From: Doug Pick
Sent: Monday, November 11, 2019 7:39 PM
To: McCarthy, John G. <JMCCARTHY@sgrlaw.com>
Cc: Hall, Brian <BHALL@sgrlaw.com>; Judge Stong Chambers <ess_hearings@nyeb.uscourts.gov>; Ginam Lee (이기남)
<glee@lawlpl.com>; Kevin Jay Hong <jhong@lawlpl.com>; Admin <admin@lawlpl.com>; Jungsup Kim, Esq.
김정섭변호사 <kimjungsup.esq@gmail.com>; Eric C. Zabicki <ezabicki@picklaw.net>
Subject: RE: In re Korean Radio Broadcasting, Inc., 1-19-46322-ess

This will confirm receipt of your email at approx. 6:45 pm on Monday, November 11, 2019. I will be arguing a
case in the NYS Supreme Court at 10 am on November 12, 2019 and will need to have the call with Judge
Stong postponed to late in the afternoon.

As you are aware, our client is the largest and sole creditor (in fact a judgment creditor in the amount of
$1,061,374.05) of Korean Radio Broadcasting Inc. (“KRB”). On February 20, 2019 a jury verdict was returned
in favor of our client and against KRB. On March 11, 2019: (i) FOC Kwon Equity LLC (an entity controlled and
owned by the owner of both KRB and NY Metro Radio Korean Inc. (d/b/a Korean Radio Broadcasting) (“NY
Metro Radio) and (ii) the owner’s wife, Eun Jae Kwon, filed UCC-1 financing statements in Queens County
asserting a security interest in all assets of NY Metro Radio, the operator of the Korean Radio Station. The
Judgment Transcript is filed in New York on August 22, 2019. It is our opinion and belief (which seems to be
confirmed by the Joint Assignment Proceeding) that KRB and NY Metro Radio are alter egos of each other.

Prior to the filing of the Judgment in New York and on August 5, 2019, KRB and NY Metro Radio each executed
a joint (consolidated) Assignment proceeding designating Mr. Brandt as the Assignee and for which Mr. Brandt
was paid a $75,000 fee. Mr. Brandt signed the Assignment on August 14, 2019 and retained Archer & Greiner
as his counsel. On September 18, 2019 the Assignee files an emergency Motion to sell the radio station and
to assign the underlying Time Brokerage Agreement to Dela Dover, LLC, an entity controlled by another insider
of the Assignors, for $50,000 with all of the money to be paid to the wife and/or FOC Kwon Realty and to set
his bond at only $50,000. Throughout this time the radio station is operating and there is no accounting for all
of the income and expenses ( We were advised that the owner is still writing the checks and paying all bills) .

Attached to the Motion was a Consolidated Balance Sheet of the 2 Assignors and is dated August 14, 2019,
listing a total of 6 creditors of the 2 Assignors. (The Assignment provides that this is a true an correct copy of
all creditors of the 2 Assignors). The largest creditor by far is MRB, our client The second largest creditor is
Sound of Long Island, Inc. which executed the Time Brokerage Agreement with NY Metro Radio (for radio
broadcasting time) which the Assignee seeks to assign to Dela Dover, LLC. The third largest creditor is listed
as FOC Real Estate Corp which is also an affiliated entity of the owner of the two Assignors which holds title to
the building occupied by the 2 Assignors. The last 3 creditors are a law firm for approx. $6,860, a CPA firm for
$3,600 and Best Pro USA Inc. for $800. MRB wants full disclosure and is confused as to why the Assignee
                                                          1
                  Case 1-19-46322-ess                    Doc 10-1            Filed 11/12/19             Entered 11/12/19 11:08:04


and/or his counsel are not the proper parties to represent the Assignee in response to the Involuntary
Petition. Attached is a copy of our response filed in the State Court Proceedings for everyone’s convenience.

Attached as an additional exhibit is a copy of a transcript of the trial held on February 14, 2019 evidencing that
the lawyers now seeking to represent the Involuntary Debtor (arguably in place and stead of the Assignee and
his counsel?) was also counsel to KRB at the time judgment was entered against it.

                                               Douglas J. Pick | Partner
                                               PICK & ZABICKI LLP
                                               369 Lexington Avenue, 12th Floor, New York, NY 10017
                                               (212) 695-6000 Ext. 223 | dpick@picklaw.net
                                               www.picklaw.net




From: McCarthy, John G. [mailto:JMCCARTHY@sgrlaw.com]
Sent: Monday, November 11, 2019 6:32 PM
To: Judge Stong Chambers <ess_hearings@nyeb.uscourts.gov>
Cc: Doug Pick <dpick@picklaw.net>; Hall, Brian <BHALL@sgrlaw.com>
Subject: In re Korean Radio Broadcasting, Inc., 1-19-46322-ess

Please see attached letter requesting a telephonic conference for tomorrow afternoon, Tuesday,
November 12, with respect to enlargement of time to respond to involuntary petition.

John G. McCarthy
Attorney at Law


p | 212-907-9703
f | 212-907-9803
e | jmccarthy@sgrlaw.com
1301 Avenue of the Americas | 21st Floor | New York, NY 10019
www.sgrlaw.com | My Bio | vCard




Confidentiality Notice
This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not
authorized to read, print, retain, copy or disseminate this message or any part of it. If you have received this message in error, please notify the sender
immediately by e-mail and delete all copies of the message.




                                                                                  2
